LOTTINGER, Judge.
This suit was filed by Globe Storage Company, Inc. and other holders of certificates of public convenience and necessity issued by the Public Service Commission in order to nullify a certificate of public convenience and necessity issued by the said Commission to one _ Garland McManus. The Lower Court rendered a judgment rejecting petitioners’ demand. An appeal was taken by petitioners to this Court, however, both petitioners and defendants have since filed motions requesting transfer of the appeal to the Supreme Court.
Article 6, § 5 of the Louisiana Constitution of 1921, LSA, provides, in part, as follows:
“The orders of the Commission (Public Service Commission) shall be enforced by the imposition of penalties as hereinafter provided, and any party in interest may appeal from orders and decrees of the Commission to the courts by filing suit, within ninety days from the date of the Commission’s order, and not thereafter, against the Commission at its domicile. All cases contesting orders of the Commission, both in the trial and appellate courts, shall be tried summarily and by preference over all cases, and may be tried either in chambers, or at term time. Appeals from decisions of the trial court shall be direct • to the Supreme Court, and shall be returned within ten days after the granting of the appeal. When the Commission appeals no bond shall be required.” (Parentheses and italics ours.)
*243The clear wording of the Constitution is to the effect that this appeal should he lodged with the Supreme Court and not with this Court. Sufficient bond has been posted, as provided by law, and this appeal will be transferred in accordance with the provision of the Constitution.
For the reasons assigned it is ordered that the appeal in this case be transferred to the Supreme Court of the State of Louisiana, and that petitioners be given ten days from the date this decree becomes final in which to perfect and file their appeal in the Supreme Court, and on their failure to do so, the appeal to stand dismissed. .
Transferred to Supreme Court.